DETAILED ACTION
Status of the Claims
1.	Claims 1-3, 5, 8-11 and 13-16 are allowed. 
Election/Restrictions
2.	Claims 1-3, 5, 8-11 and 13-16 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 8/10/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 8/10/2020 is partially withdrawn.  Claim 5, directed to species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 6, 7 and 17-20, directed to species remains withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter J. Bilinski on 2/9/2020.

The application has been amended as follows: 
Claim 5, line 2, delete the instance of “is further” and replaced with --further comprising a third predetermined voltage--.
Claim 5, line 3, delete the instance of “step” and replaced with --of the analyte of the fluidic sample--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the cited prior art, Hodges et al. (US 2009/0301899) teach method of determining a concentration of an analyte in a fluidic sample [0040], the method comprising: applying a predetermined voltage waveform during at least a first time interval t2 and second time interval t3 (Fig 6 and [0054]), measuring plurality of current values during first time interval t2 and second time interval t3 ([0054][0055]), determining a turning point time (ipb) during the first time interval t2 at which the measured current value during the first time interval t2 transition from a first profile to a second profile (see Fig 7 and [0057]) and calculating the concentration of the analyte in the sample based on turning point value at the turning point time and current value determined in first time interval t2 and second time interval t3 (equation 5 and  [0065][0068][0069][0070]). Hodges et al. do not teach the current ipb represents from the first predetermined voltage to the second predetermined voltage occurs during initial portion of the second time interval and the turning point time occurs prior to the occurrence of ipb as recited in claim 1. 
	Dependent claims 2-3, 5, 8-11 and 13-16 are allowed for the same reason above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GURPREET KAUR/
Primary Examiner
Art Unit 1795